Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	The amendment filed April 4, 2022, is acknowledged and has been entered.  Claims 2-12 have been canceled. Claims 13 and 16 have been amended.  Claims 21-30 have been newly added.

2.  	The election without traverse filed April 4, 2022, is acknowledged and has been entered.
	Applicant has elected Group II.

3.  	Claims 1 and 13-30 are pending.

4.    	Claims 1 and 19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  

5.	Claims 13-18 and 21-30 are under examination.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 25 and 30 are rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
In this case, while the CG0070 vector is optional (only 2 of 3 components of claims 13 or 16 are required and claims 25 and 30 do not require the treatment to administer the CG0070 vector), the claims recites the vector CG0070 and it is unclear if the vector is known and publicly available, or can be reproducibly isolated without undue experimentation. Therefore, a suitable deposit for patent purposes is suggested. Without a publicly available deposit of the above vector, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed. Exact replication of: (1) the claimed vector; (2) a cell line which produces the chemically and functionally distinct vector claimed; and/or (3) the claimed vector’s nucleic acid sequence is an unpredictable event.  
In this case, the specification discloses the structure of the vector in Figure 1, but the specification lacks sufficient sequence information that would allow one to reproduce the vector and it is unclear whether a vector possessing the identical properties are known and publicly available or can be reproducibly isolated from nature without undue experimentation.  
Because one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the vector, a suitable deposit is required for patent purposes, evidence of public availability of the vector or evidence of the reproducibility without undue experimentation of the vector is required.
If the deposit of the vector was under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit of the cell line has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that the deposit will be replaced if viable samples cannot be dispensed by the depository and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves these specific matters to the discretion of each State. 
If the deposit of the vector was not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number by stating and providing that:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposits will be replaced if they should become nonviable or non-replicable.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is also required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.  See MPEP 2406 and 37 CFR 1.804(b).
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




9.	Claims 13-18, 21-24 and 26-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Jooss et al (US 2010/0150946 A1, IDS).
Jooss et al teach methods of treating cancer by inducing an immune response by administering compositions comprising tumor cells inactivated by irradiation, a viral vector, such as an adenovirus, encoding GM-CSF and/or a separate anti-CTLA4 antibody/anti-PD1 antibody.  Jooss et al teach administering the compositions intradermally or subcutaneously (see entire document, e.g., abstract, pages 1, 7, 9, 14-19 and 30, Figures, claims and examples).  
Therefore, the methods of Jooss et al are deemed to anticipate the claimed methods absent a showing otherwise.   

Claim Rejections - 35 USC § 103


10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 13-18 and 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jooss et al (US 2010/0150946 A1, IDS) and Senzer et al (MT 13(1):s22, 2006, IDS) 
Jooss et al teach methods of treating cancer by inducing an immune response by administering compositions comprising tumor cells inactivated by irradiation, a viral vector, such as an adenovirus, encoding GM-CSF and/or a separate anti-CTLA4 antibody/anti-PD1 antibody.  Jooss et al teach administering the compositions intradermally or subcutaneously (see entire document, e.g., abstract, pages 1, 7, 9, 14-19 and 30, Figures, claims and examples).  
Senzer et al teach that an adenovirus comprising a nucleic acid encoding GM-CSF for treating cancer named CG0070 (see entire document).
Thus it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the CG0070 adenovirus vector in the methods of Jooss et al.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  Here it was known that CG0070 was a specific vector encoding GM-CSF that could be used in immunotherapeutic compositions as taught by Senzer, such that the vector was one of a finite number of predictable vectors that can be used in the methods of Jooss et al.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy						
571-272-9935

	
/Brad Duffy/
Primary Examiner, Art Unit 1643
May 19, 2022